Citation Nr: 0605373	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether proceeds from an inheritance disbursed in December 
2003, are properly considered as countable income for 
purposes of improved pension benefits.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an February 2004 decision by the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA) which retroactively terminated the veteran's VA 
improved pension benefits based on his receipt of proceeds 
from an inheritance effective January 1, 2004.


FINDINGS OF FACT

1.  In January 2004, correspondence was received from the 
veteran in which he stated that his assets had increased as 
of December 2003, following the receipt of an inheritance 
received after the death of his mother.  

2.  In February 2004, the veteran's award of improved pension 
benefits was adjusted to include the inheritance proceeds as 
part of his income, which resulted in the retroactive 
termination of his improved pension benefits effective 
January 1, 2004.


CONCLUSION OF LAW

The $75,756.32 in inheritance proceeds in 2003 are countable 
income for purposes of improved pension benefits.  38 
U.S.C.A. §§ 1503, 1521, (West 2002 & 2005); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  There is no dispute over the facts.  The dispute 
is over whether the veteran's inheritance proceeds should be 
included as countable income for VA pension purposes.  As 
such, no further action is required pursuant to the VCAA.  

In a June 2000 rating decision, entitlement to pension 
benefits was granted.  In a June 2000 letter, the veteran was 
notified that pension benefits were granted effective January 
1, 2000.  In his award letter, the veteran was provided a VA 
Form 21-8768.  This form informed him that he was obligated 
to provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.  It further stated that when reporting income, the 
total amount and source of all income received should be 
reported.

In July 2000, the veteran advised VA that he had earned 
income.  In response, VA terminated his improved pension 
benefits effective July 1, 2001.  This action resulted in the 
creation of an overpayment.  The veteran requested a waiver 
of the recovery of that overpayment.  A waiver of the 
recovery of the overpayment was granted.  

In May 2001, the veteran indicated that he never received an 
eligibility verification report (EVR) to complete and stated 
that he was illiterate.  Thereafter, EVRs were provided to 
the veteran, which he completed.  Based on the information 
provided, his pension benefits were restored and adjusted 
based on the additional information, effective January 1, 
2000.  

In January 2004, correspondence was received from the veteran 
in which he stated that his assets had increased as of 
December 2003.  At that time, the veteran received proceeds 
from an inheritance after the death of his mother.  He 
provided copies of two checks which totaled $75,756.32.  

In February 2004, the veteran's award of improved pension 
benefits was adjusted to include the inheritance proceeds as 
part of his income, which resulted in the retroactive 
termination of his improved pension benefits effective 
January 1, 2004.

The veteran argues that the inheritance was not income, but 
rather a transfer of assets so his income should not be 
considered over the maximum amount for pension purposes.  

Under the applicable governing legal criteria, the maximum 
rate of improved pension is reduced by the amount of the 
countable income of the veteran.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.23.  The amount of any nonrecurring income, such 
as an inheritance, is added to the annual rate of income for 
a 12-month period beginning on the date from which it is 
countable.  38 C.F.R. § 3.273(c).  In determining income for 
purposes of entitlement to pension under the improved pension 
program, payments of any kind from any source are counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  The regulation provides further that income includes 
nonrecurring income which is income received or anticipated 
on a one-time basis during a 12-month annualization period 
(e.g., an inheritance); pension computations will include 
nonrecurring income for a full 12- month annualization period 
following receipt of the income.  38 U.S.C.A. § 1503; 38 
C.F.R. § 3.271 (emphasis added).

In this case, the veteran received the income in question 
from proceeds from an inheritance from his mother which was 
disbursed to him in December 2003  Although a number of 
exclusions from countable income are set forth under 
38 C.F.R. § 3.272, such as welfare payments, the value of 
maintenance furnished by a relative, friend or charitable 
organization, and the profit from the sale of property under 
certain circumstances, the type of benefit received by the 
veteran is not listed among the exclusions.  The pertinent 
law and regulations do not exclude inheritance proceeds from 
countable income for improved pension purposes and in fact, 
as noted above, specifically refer to an inheritance as the 
type of nonrecurring income that is included in countable 
income for pension purposes.

In light of the law and regulations, the Board finds that it 
is clear that the sum of inheritance proceeds in question 
from December 2003, are countable income for purposes of 
determining the veteran's eligibility for improved pension 
benefits.  Thus, the Board concludes that the $75,756.32 in 
inheritance proceeds must be considered as countable income 
for purposes of improved pension benefits.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272


ORDER

Proceeds from an inheritance disbursed in December 2003, are 
properly considered as countable income for purposed of 
improved pension benefits, and the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


